DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1, the prior art fails to teach:
processing, by the one or more hardware processors, the raw image data using the second trained neural network, while the second trained neural network is set for a second precision lower than the first precision, to produce a third initial set of ROI pairs; and 
generating, by the one or more hardware processors, a second intermediate set of ROI pairs based on the third initial set of ROI pairs.

Claims 2-15 are considered allowable based at least upon their dependence upon claim 1.
For claim 16, the prior art fails to teach:
processing the raw image data using the second trained neural network, while the second trained neural network is set for a second precision lower than the first precision, to produce a third initial set of ROI pairs; and 
generating a second intermediate set of ROI pairs based on the third initial set of ROI pairs.

Claims 17-19 are considered allowable based at least upon their dependence upon claim 16.
For claim 20, the prior art fails to teach:
processing the raw image data using the second trained neural network, while the second trained neural network is set for a second precision lower than the first precision, to produce a third initial set of ROI pairs; and 
generating a second intermediate set of ROI pairs based on the third initial set of ROI pairs.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BOB PASCAL can be reached at (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DANIEL C PUENTES/Primary Examiner, Art Unit 2849